Citation Nr: 0406924	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a timely request was filed for waiver of overpayment 
of compensation benefits in the amount of $69,384.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a waiver of recovery of a 
$69,384 overpayment of compensation benefits because the 
waiver was determined to be untimely filed.  

In September 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record and 
associated with the claims folder.  This case is now ready 
for appellate review.  

The appellant has clearly disputed the amount of the debt in 
question, thereby raising the question of propriety of 
creation of the overpayment.  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1).  A dispute as to the 
amount and existence of a debt must be done prior to 
adjudication of a request for a waiver because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the overpayment in the first instance.  See, e.g., Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 
Vet. App. 267 (1991).  

The only issue before the Board at this time is whether the 
veteran's request for a waiver was timely filed.  In light of 
the favorable resolution of that question, the RO will now 
have to consider the merits of his waiver request.  In doing 
so, the Board would like to direct the RO's attention to 
internal RO documents dated in 2000 and 2001 indicated that 
at least a portion of the overpayment would be waived due to 
administrative error on the part of VA and to the veteran's 
testimony concerning his lack of access to funds and 
requesting an audit of his account.  The merits of the waiver 
request and the question of whether the debt was properly 
created is hereby REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's legal custodian was notified by letter 
dated July 22, 2000, of the overpayment of compensation 
benefits in the amount of $69,384.00 and the right to request 
waiver of the overpayment within 180 days of the date of the 
notice.

2.  The appellant was a resident of a nursing home from 
July 1997 to June 2001.  

3.  The appellant was rated incompetent from November 1991 to 
May 2002.  

4.  The appellant became aware of the overpayment of his 
account in August 2001 and requested a waiver in 
September 2001, 11 months after his legal custodian was 
notified of the overpayment.  


CONCLUSION OF LAW

A timely request for waiver of recovery of compensation 
benefits was filed by the appellant.  38 U.S.C.A. 
§ 5302(b)(2002); 38 C.F.R. § 1.963(b)(2)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision regarding the timeliness of 
the veteran's request for waiver of overpayment, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist to this point.  

A request for waiver of indebtedness shall only be considered 
if made within 180 days following the date notice of 
indebtedness issued on or after April 1, 1983, by the 
Department of Veterans Affairs to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrated to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
Department of Veterans Affairs or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b)(2).  

In this case, the veteran was determined to be incompetent 
for VA purposes from November 1991 to May 2002.  From 1991 to 
July 1997, the veteran's mother was his payee.  Upon his 
admittance to the Skokie Meadows Nursing Home in July 1997, 
the First National Bank of Illinois became the fiduciary for 
the veteran and collected a 4 percent fee for managing the 
veteran's funds.  

In October 1999, a field visit was made to the nursing home 
of the veteran.  At that time, the field examiner noted that 
the veteran was incompetent to handle his VA benefits and 
that a Federal fiduciary had been appointed upon his 
admission to the facility in July 1997, to handle his 
affairs.  Also related at that time was that the veteran's 
account was in excess of $1500, and a request to stop the 
award was made by the field examiner.  

Throughout the claims folder, there is evidence that the 
veteran's fiduciary was notified of the plan to stop the 
veteran's benefits as of August 1, 1997, the first day of the 
month after his estate reached $1500.  There is no evidence, 
however, of any response from the legal custodian regarding 
the overpayment of the veteran's account, VA's intent to 
recoup the amount of benefits in excess of $1500, or the 
custodian's notification of the veteran regarding any 
overpayment.  In April 2001, the veteran requested a 
competency hearing, indicating his desire to be rated 
competent.  In June 2001, he was released from the nursing 
home facility.  

The veteran testified at his September 2003 hearing that he 
did not become aware of an overpayment to his account until 
August 2001, shortly after his release from the nursing home 
facility.  Although he had attempted to obtain information 
regarding his account prior to that time, he indicated that 
they would not give him any information because he was 
determined incompetent for VA purposes.  At the time he 
became aware of the overpayment in his account, he requested 
a waiver of the overpayment, which was more than 180 days 
(July 2000) since his fiduciary had been notified of the 
overpayment.  He was not determined to be competent until 
May 2002, nearly one year after his request for a competency 
examination.  

The Board has taken into account the testimony of the veteran 
and the written statements of record.  Although it is clear 
that the veteran's fiduciary received notice of VA's intent 
to recoup the overpayment amount due, there is no evidence 
that the veteran, deemed incompetent at that time, was ever 
notified by the bank of the overpayment that he now has 
recouped from his monthly benefits.  His competency, which 
was beyond his control, prevented him from receiving direct 
notification and prevented him from requesting a waiver.  It 
is clear from the record that circumstances existed, beyond 
the veteran's control, that prevented him from receiving 
timely notice of the debt at issue.  As indicated above, this 
allows the 180-day period to be extended.  The veteran made a 
request for waiver as soon as he was made aware of the 
overpayment in the account, so he acted as promptly as 
possible in these circumstances.  Based on the foregoing, the 
request for waiver is considered timely.  


ORDER

The veteran's request for waiver of recovery of overpayment 
of compensation benefits was timely and the claim is granted.  




	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



